Exhibit 10.2

Execution Copy

IDENTIV, INC.

NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is entered into as
of May 5, 2020 (the “Effective Date”), by and among Identiv, Inc., a Delaware
corporation (the “Company”), and the investors listed on Schedule A attached
hereto (collectively, the “Investors”).

WHEREAS, on the terms and conditions set forth herein, the Investors are willing
to purchase from the Company, and the Company is willing to sell to the
Investors, secured subordinated promissory notes in an aggregate principal
amount of $4,000,000 and accompanying warrants to purchase shares of the
Company’s common stock (the “Common Stock”), the proceeds from which purchase
will be used to enable the Company to provide certain goods and services
pursuant to a Statement of Work recently entered into with a third party;

WHEREAS, the Company has a credit facility pursuant to a Loan and Security
Agreement with East West Bank (“EWB”), as amended to date, which includes a term
loan facility in the principal amount of $4,500,000 (the “Term Loan”), and a
revolving line of up to an additional $15,500,000 (“the “Revolving Line”) (the
Term Loan and the Revolving Line collectively, the “Credit Facility”); and

WHEREAS, the Investors understand and acknowledge that the secured subordinated
promissory notes to be issued hereunder will be subordinated to the Company’s
obligations to EWB under the Credit Facility as further set forth in a
Subordination Agreement to be entered into among EWB, the Investors and the
Company (the “Subordination Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth in this Agreement, the parties agree as follows:

1. The Loans, Notes and Warrants; Security Agreement.

1.1 Loans. Subject to the terms and conditions of this Agreement, the Investors
agree to make loans (the “Loans”) to the Company in an aggregate principal
amount of $4,000,000. The individual commitment of each Investor is set forth on
Schedule A attached hereto.

1.2 Notes. The Loans made by each Investor shall be evidenced by one or more
secured subordinated promissory notes (collectively, the “Notes”) of the Company
in the form attached hereto as Exhibit A.

1.3 Warrants. In connection with each Note issued to an Investor, the Company
shall issue to such Investor a warrant to purchase shares of its Common Stock
pursuant to the terms therein (collectively, the “Warrants”), in substantially
the form attached hereto as Exhibit B.



--------------------------------------------------------------------------------

1.4 Security Interest. The indebtedness represented by the Notes shall be
secured in accordance with the terms and conditions of that certain Security
Agreement of even date herewith by and between the Company and the Investors
(the “Security Agreement”) and attached hereto as Exhibit C.

1.5 Closing. The purchase and sale of the Notes (the “Closing”) shall take place
by physical or electronic exchange of documents and signatures, at 10:00 am
local time on the date hereof or at such time or times as the Company and the
Investors shall agree.

1.6 Delivery. Within a reasonable time following the Closing, the Company shall
deliver to each Investor participating in the Closing a Note, the original
principal amount of which shall be in such amount as is purchased by such
Investor at the Closing as set forth on Schedule A attached hereto, and a
Warrant.

1.7 Use of Proceeds for Project. The proceeds from the sale and issuance of the
Notes shall be used by the Company and its subsidiaries for expenses incurred,
directly or indirectly, in connection with the Company’s provision of goods and
services pursuant to a Statement of Work effective as of February 7, 2020 and
associated Master Development and Supply Agreement with a third party purchaser.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor that, as of the date of this Agreement and the
Closing:

2.1 Organization; Good Standing; Qualification. The Company and each of its
wholly-owned subsidiaries is duly incorporated, validly existing, and in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its subsidiaries has all requisite power and authority to own and
operate its respective properties and assets and to carry on its respective
business as presently conducted and as proposed to be conducted. The Company and
each of its wholly-owned subsidiaries is qualified to do business as a foreign
entity in every jurisdiction in which the failure to be so qualified would have,
or would reasonably be expected to have, a material adverse effect, individually
or in the aggregate, upon the business, properties, tangible and intangible
assets, liabilities, operations, condition (financial or otherwise) or results
of operation of the Company and its subsidiaries or the ability of the Company
or any of its subsidiaries to timely perform their respective obligations under
the Transaction Documents (as defined below) (a “Material Adverse Effect”).

2.2 Subsidiaries. As used in this Agreement, references to any “subsidiary” of a
specified Person shall refer to an Affiliate controlled by such Person directly,
or indirectly through one or more intermediaries, as such terms are used in and
construed under Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”) (which, for the avoidance of doubt, shall include the
Company’s controlled joint ventures, including shared-controlled joint
ventures). The Company’s significant subsidiaries, as of the date hereof, are
listed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2019 and are the only significant subsidiaries, direct or indirect,
of the Company as of the date hereof. All the issued and outstanding shares of
each subsidiary’s capital stock have been duly authorized and validly issued,
are fully paid and nonassessable, have been issued in compliance with all
applicable securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities. As
used herein, “Person” shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof or any other entity, and an “Affiliate” means, with respect to any
Person, any other Person that directly or indirectly controls, is controlled by,
or is under common control with, such Person.

 

2



--------------------------------------------------------------------------------

2.3 Power. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the Notes, the Warrants, the Security
Agreement and any ancillary agreements and instruments to be entered into by the
Company hereunder (together, the “Transaction Documents”), to sell and issue the
Securities, and to carry out and perform its obligations under the Transaction
Documents.

2.4 Authorization. The execution, delivery, and performance of the Transaction
Documents by the Company, including the authorization, issuance and delivery of
the Notes, the Warrants and the Security Agreement, has been duly authorized by
all requisite corporate or other action on the part of the Company and its
officers, directors and stockholders, and this Agreement constitutes, and the
other Transaction Documents will constitute, legal, valid, and binding
obligations of the Company enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

2.5 Capitalization. The Company has not issued any capital stock since its most
recently filed SEC Document (as defined below) under the Exchange Act, other
than (a) pursuant to the exercise of stock options, restricted stock units or
other similar awards under the Company’s stock option plans, (b) to consultants,
employees and other service providers of the Company in transactions approved by
the Company’s Board of Directors, or (c) as disclosed in the most recently filed
SEC Document under the Exchange Act. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Other than as
disclosed in the SEC Documents, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

2.6 Consents and Approvals. Except for any Current Report on Form 8-K or Notice
of Exempt Offering of Securities on Form D to be filed by the Company in
connection with the transactions contemplated by the Transaction Documents, the
Company is not required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any regulatory body, self-regulatory
organization, stock exchange or market government or governmental agency in
order to consummate the transactions contemplated by the Transaction Documents.

2.7 Non-Contravention. The execution and delivery of the Transaction Documents,
the issuance, sale and delivery of the Notes and Warrants to be sold by the
Company, the performance by the Company of its obligations under the Transaction
Documents and the consummation of the transactions contemplated thereby will not
(a) conflict with, result in the breach or violation of, or constitute (with or
without the giving of notice or the passage of time or both) a violation of, or
default under, (i) any bond, debenture, note or other evidence of indebtedness,
or under any lease, license, franchise, permit, indenture, mortgage, deed of
trust,

 

3



--------------------------------------------------------------------------------

loan agreement, joint venture or other agreement or instrument to which the
Company or any subsidiary is a party or by which it or its properties may be
bound or affected, (ii) the Company’s Fourth Amended and Restated Certificate of
Incorporation, as amended and as in effect on the date hereof, the Company’s
Bylaws, as amended and as in effect on the date hereof (the “Bylaws”), or the
equivalent document with respect to any subsidiary, as amended and as in effect
on the date hereof, or (iii) any statute or law, judgment, decree, rule,
regulation, ordinance or order of any court or governmental or regulatory body
(including The NASDAQ Stock Market), governmental agency, arbitration panel or
authority applicable to the Company, any of its subsidiaries or their respective
properties, except in the case of clause (i) for such conflicts, breaches,
violations or defaults that would not be likely to have, individually or in the
aggregate, a Material Adverse Effect, or (b) except as described herein and in
the Security Agreement, result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 2.7 the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $500,000 in a consecutive 12-month period.

2.8 Shares. The shares of Common Stock underlying the Warrants and any Extension
Warrants have been duly and validly reserved for issuance, have been duly
authorized by all necessary corporate action and such shares of Common Stock,
when issued pursuant to the terms of the applicable Warrant or Extension
Warrant, will be validly issued, fully paid, and nonassessable, and will be free
of any lien, charge, pledge, security interest, encumbrance, right of first
refusal, preemptive right or other material restriction with respect to the
issuance thereof; provided, however, that such shares shall be subject to
restrictions on transfer under state or federal securities laws as set forth in
this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed.

2.9 No Registration. Assuming the accuracy of each of the representations and
warranties of the Investors herein, the issuance by the Company of the Warrants
and the Extension Warrants, and any shares of Common Stock issuable upon the
exercise thereof, are or will be, as applicable, exempt from registration under
the Securities Act.

2.10 Reporting Status. The Company is subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company has, in a timely manner, filed all schedules, forms, statements, reports
and other documents that the Company was required to file pursuant to Section
I.A.3.b of the General Instructions to Form S-3 promulgated under the Securities
Act in order for the Company to be eligible to use Form S-3 preceding the date
of the Closing (the foregoing materials, together with any materials filed by
the Company under the Exchange Act, whether or not required, collectively, the
“SEC Documents”). The SEC Documents complied in all material respects with
requirements of the Securities Act and Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Documents and
the information contained therein, as of their respective filing dates,

 

4



--------------------------------------------------------------------------------

contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. As used in this Agreement,
“Previously Disclosed” means information set forth in or incorporated by
reference into the SEC Documents filed with the SEC prior to the date hereof
(except for risks and forward-looking information set forth in the “Risk
Factors” section of the applicable SEC Documents or in any forward-looking
statement disclaimers or similar statements that are similarly non-specific and
are predictive or forward-looking in nature).

2.11 Material Changes. Since the date of the latest audited financial statements
included within the SEC Documents, except as specifically disclosed in a
subsequent SEC Document filed prior to the date hereof, there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect. Except for (i) the issuance of the Notes
and Warrants contemplated by this Agreement and (ii) the Thirteenth Amendment to
Loan and Security Agreement between the Company, a subsidiary of the Company and
East West Bank entered into on or about the date hereof and a copy of which has
been provided to the Investors (the “LSA Amendment’), no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its businesses,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one (1) business day prior to the date that this
representation is made.

2.12 Legal Proceedings. Except as Previously Disclosed, there is no action, suit
or proceeding before any court, governmental agency or body, domestic or
foreign, now pending or, to the knowledge of the Company, threatened against the
Company or its subsidiaries wherein an unfavorable decision, ruling or finding
would reasonably be expected to, individually or in the aggregate,
(i) materially adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, this
Agreement or (ii) have a Material Adverse Effect. The Company is not a party to
or subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have, individually or in the aggregate, a Material Adverse
Effect.

2.13 No Violations. Neither the Company nor any of its subsidiaries is or, since
January 1, 2017, has been in violation of its respective certificate of
incorporation, bylaws or other organizational documents, or any statute or law,
judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its

 

5



--------------------------------------------------------------------------------

subsidiaries, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect. Neither the Company nor any
of its subsidiaries is in default (and there exists no condition which, with or
without the passage of time or giving of notice or both, would constitute a
default) in the performance of any bond, debenture, note or any other evidence
of indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or by which
the properties of the Company are bound, which would be reasonably likely to
have a Material Adverse Effect.

2.14 Listing Compliance. The Company is in compliance with the requirements of
The NASDAQ Stock Market LLC for continued listing of the Common Stock thereon
and has no knowledge of any facts or circumstances that could reasonably lead to
delisting of its Common Stock from The NASDAQ Stock Market. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or the listing of the
Common Stock on The NASDAQ Stock Market, nor has the Company received any
notification that the SEC or The NASDAQ Stock Market is contemplating
terminating such registration or listing. The transactions contemplated by the
Transaction Documents will not contravene the rules and regulations of The
NASDAQ Stock Market. The Company will comply with all requirements of The NASDAQ
Stock Market with respect to the issuance of the Securities, including the
filing of any listing notice with respect to the issuance of the Securities.

2.15 Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provision pursuant to its charter
documents or the laws of its state of incorporation (including, without
limitation, under Section 203 of the Delaware General Corporation Law) that is
applicable to the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights pursuant to the
Transaction Documents.

2.16 Regulatory Permits. The Company possess all material certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Documents (the “Material Permits”), and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

2.17 Rights of Registration. Except as provided in the Stockholders Agreement,
dated as of December 21, 2017, by and among the Company and the “Investors”
party thereto, or disclosed in the SEC Documents, the Company is not under any
obligation to register under the Securities Act any of its currently outstanding
securities or any securities issuable upon exercise or conversion of its
currently outstanding securities

2.18 Intellectual Property. The Company owns or possesses adequate rights to use
all patents, patent applications, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, trademark registrations, service marks, service mark registrations,
trade names, mask work rights and other intellectual property necessary to carry
on the business now operated by it or proposed to be operated by it as described
in the SEC

 

6



--------------------------------------------------------------------------------

Documents (collectively, the “Intellectual Property”), except where the lack of
such ownership or rights to use would not have a Material Adverse Effect. The
Company has not received a notice (written or otherwise) that any of the
Intellectual Property material to the Company’s business has expired, terminated
or been abandoned, or is essential for the Company’s business and is expected to
expire or terminate or be abandoned within one (1) year from the date of this
Agreement. Except as disclosed in the SEC Documents, or as would not,
individually or in the aggregate, have a Material Adverse Effect, to the best of
the Company’s knowledge, (i) there is no infringement by third parties engaged
in commercial activity of any Intellectual Property of the Company relating to
the Company’s business and (ii) there are no non-commercial activities being
performed by any third parties which, upon commercialization thereof, could
reasonably be expected to infringe on the Intellectual Property of the Company.
The Company has taken all commercially reasonable actions necessary to perfect
its ownership of and interest in the Intellectual Property.

2.19 Tax Status. Except for the matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.

2.20 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents and the material terms
and conditions of the LSA Amendment, which shall be timely reported on a Form
8-K under the Exchange Act, the Company confirms that neither it nor any other
Person acting on its behalf has provided the Investors or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Investors
will rely on the foregoing representation in effecting transactions in
securities of the Company. The Company acknowledges and agrees that no Investor
makes or has made any representations or warranties with respect to the
transactions contemplated by the Transaction Agreements other than those
specifically set forth in Section 3.

3. Representations and Warranties of the Investors. Each Investor hereby
represents and warrants severally, and not jointly, that:

3.1 Authorization. Such Investor has full power and authority to enter into the
Transaction Documents, and the Transaction Documents constitute valid and
legally binding obligations of such Investor, enforceable in accordance with
their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

3.2 Purchase Entirely for Own Account. This Agreement is made with such Investor
in reliance upon such Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that the
Notes, the Warrants and any capital stock issuable upon exercise of the Warrants
(collectively, the “Securities”) will be

 

7



--------------------------------------------------------------------------------

acquired for investment for such Investor’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same. Such Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation in any of the Securities to any third
person.

3.3 Reliance upon Investors’ Representations. Such Investor understands that the
Notes and the Warrants are not, and any capital stock acquired on exercise
thereof at the time of issuance may not be, registered under the Securities Act
on the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from registration under the Securities Act and
that the Company’s reliance on such exemption is based on the Investors’
representations set forth herein. Such Investor realizes that the basis for such
exemption may not be present if, notwithstanding such representations, such
Investor has in mind merely acquiring the Securities for a fixed or determinable
period in the future, or for a market rise, or for sale if the market does not
rise. Such Investor has no such intention.

3.4 Receipt of Information. Such Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities, and the business,
properties, prospects and financial condition of the Company and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to it or to which it had access. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of the Investors to
rely thereon.

3.5 Investment Experience. Such Investor is experienced in evaluating and
investing in securities of companies in the development stage and is able to
fend for itself, can bear the economic risk of its investment, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment in the Securities and is able,
without impairing such Investor’s financial condition, to hold the Securities
for an indefinite period of time and to suffer a complete loss of such
Investor’s investment. If other than an individual, such Investor also
represents it has not been organized for the purpose of acquiring the
Securities.

3.6 Accredited Investor. Such Investor is an “accredited investor,” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act.

3.7 Restricted Securities. Such Investor understands that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or
unless an exemption from registration is otherwise available.

 

8



--------------------------------------------------------------------------------

3.8 Legends. Each of the Investors understands and agrees that the Securities
shall be endorsed with the legend set forth below, and such Investor covenants
that, except to the extent such restrictions are waived by the Company, such
Investor shall not transfer the Securities represented by any such certificate
without complying with the restrictions on transfer described in such legend
(except that the Company shall not require an opinion of counsel in connection
with a transfer to an affiliated entity or pursuant to Rule 144):

“THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933 OR THE SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IF
REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND
STATE SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION AND QUALIFICATION UNDER
FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.”

3.9 Foreign Investor. If such Investor is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), such
Investor hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the purchase of
the Securities and this Agreement, including (a) any foreign exchange
restrictions applicable to such purchase, (b) any governmental or other consents
that may be required, and (c) any tax consequences that may be relevant to the
purchase, holding, redemption, sale or transfer of the Securities. Such
Investor’s subscription and payment for and continued beneficial ownership of
the Securities will not violate any applicable securities or other laws of such
Investor’s jurisdiction.

3.10 Disqualification. Such Investor represents that such Investor is not
subject to any Disqualification Event (as defined in Rule 506(d)(1)(i) through
(viii) under the Securities Act), except for Disqualification Events covered by
Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act and disclosed
reasonably in advance of the Closing in writing in reasonable detail to the
Company.

4. Pari Passu with All Notes. Each Note shall rank equally without preference or
priority of any kind with each of the Notes issued by the Company to the
Investors. All payments of principal and interest with respect to the Notes
shall be applied ratably and proportionately on each such Note on the basis of
the original principal amount of outstanding indebtedness represented by such
Note.

5. Conditions to Closing; Covenants of the Company.

5.1 Conditions of Each Investor’s Obligations. The obligations of each Investor
at the Closing are subject to the fulfillment, on or prior to the date of the
Closing, of each of the following conditions, any of which may be waived in
whole or in part by the Investors:

(a) The representations and warranties of the Company contained in Section 2
hereof shall be true and correct in all respects as of the date of this
Agreement and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

(b) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of the Closing.

 

9



--------------------------------------------------------------------------------

(c) The Company is validly existing as a corporation in good standing under the
laws of Delaware as evidenced by a certificate of the Secretary of State of the
State of Delaware, a copy of which was provided to the Investors at least one
(1) business day prior to the date of the Closing.

(d) The Company shall have executed and delivered to each Investor a Note and a
Warrant in the respective amounts set forth on Schedule A.

(e) EWB and the Company shall have executed and delivered the Subordination
Agreement in the form of Exhibit D.

(f) Except for any notices required or permitted to be filed after the Closing
pursuant to applicable federal and state securities laws, the Company shall have
obtained all governmental approvals required in connection with the lawful sale
and issuance of the Notes and Warrants.

5.2 Conditions to Obligations of the Company. The obligations of the Company at
the Closing are subject to the fulfillment, on or prior to the date of the
Closing, of the following conditions, any of which may be waived in whole or in
part by the Company:

(a) The representations and warranties of each Investor contained in Section 3
shall be true and correct on and as of the Closing with the same force and
effect as if they had been made on and as of such Closing.

(b) Except for any notices required or permitted to be filed after the Closing
pursuant to applicable federal or state securities laws, the Company shall have
obtained all governmental approvals required in connection with the lawful sale
and issuance of the Notes and Warrants.

(c) Each Investor shall have executed and delivered the Subordination Agreement.

(d) Each Investor shall have delivered to the Company the purchase price of the
Note and Warrant being purchased by such Investor as noted on Schedule A hereto.

5.3 Covenants of the Company.

(a) Reservation of Stock. The Company covenants that during the term the
Warrants are exercisable, the Company will reserve from its authorized and
unissued capital stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of all outstanding Warrants, including shares
issuable under any Extension Warrants (as defined below) that may be issued.

 

10



--------------------------------------------------------------------------------

(b) Additional Warrants. In the event that any Note is not repaid in full prior
to the Initial Maturity Date or the Extended Maturity Date (each as defined in
the Note), as applicable, the Company shall promptly (and in any event within
five (5) business days) issue to the Investor to whom such Note was issued an
additional warrant in the form attached hereto as Exhibit E (each an “Extension
Warrant”), for each additional month in which the Note remains outstanding. Each
Extension Warrant shall be issued on, and exercisable for, the number of shares
of Common Stock determined as follows:

 

  a)

On the first day following each of the Initial Maturity Date, the ten-month
anniversary of the Effective Date and the eleven-month anniversary of the
Effective Date, an Extension Warrant exercisable for the number of shares equal
to:

    (Note balance then outstanding)                                 x
                (15,000 shares)

    (initial principal amount of Note)

 

  b)

On the first day following the twelve-month anniversary of the Effective Date
and on each one-month anniversary thereafter, an Extension Warrant exercisable
for the number of shares equal to:

    (Note balance then outstanding)                                 x
                (25,000 shares)

    (initial principal amount of Note)

(c) Securities Laws Disclosure. The Company will file a Current Report on Form
8-K with the SEC describing the terms of the Transaction Documents (the “8-K
Filing”) within the time required by the Exchange Act. Neither the Company, its
subsidiaries nor the Investors shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby without
the prior consent of the other; provided, however, the Company or the Investors
each shall be entitled, without the prior approval of the other, to make any
press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations.

6. Miscellaneous.

6.1 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and no party shall be liable or bound to any other
party in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.

6.2 Survival of Warranties. The warranties, representations and covenants of the
Company and each Investor contained in or made pursuant to this Agreement with
respect to the Closing shall survive the execution and delivery of this
Agreement and such Closing.

6.3 Assignment; Successors and Assigns. This Agreement may not be assigned by
either party without the prior written consent of the other party; provided,
that this Agreement may be assigned by any Investor to the valid transferee of
any Security purchased hereunder if such Security remains a “restricted
security” under the Securities Act. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under this Agreement, except as expressly
provided in this Agreement.

 

11



--------------------------------------------------------------------------------

6.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of Delaware as applied to agreements among
Delaware residents entered into and to be performed entirely within Delaware.
With respect to any disputes arising out of or related to this Agreement, the
parties consent to the exclusive jurisdiction of the Delaware Court of Chancery
or, in the event that such court does not have jurisdiction over the dispute, to
the federal district court of the District of Delaware or to the courts of the
State of Delaware.

6.5 Counterparts; Electronic Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be executed and delivered by facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and upon such delivery any such signature shall be deemed to have the
same effect as if the original signature had been delivered to the other party.

6.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.7 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing, addressed (a) if to an Investor, as
indicated on the Schedule of Investors attached hereto as Schedule A, or at such
other address as such Investor shall have furnished to the Company in writing at
least five (5) days prior to any notice to be given hereunder, or (b) if to the
Company, at its principal office, Attention: Chief Executive Officer, or at such
other address as the Company shall furnish to each Investor in writing at least
five (5) days prior to any notice to be given hereunder. All such notices and
other written communications shall be deemed effectively given upon personal
delivery to the party to be notified (or upon the date of attempted delivery
where delivery is refused) or, if sent by facsimile, upon receipt of appropriate
written confirmation of receipt, or five (5) days after deposit with the United
States Postal Service, by registered or certified mail, or one (1) day after
deposit with next day air courier, with postage and fees prepaid and addressed
to the party entitled to such notice, or, if sent by electronic mail, when
directed to any electronic mail address set forth on the Schedule of Investors
attached hereto as Schedule A.

6.8 Finders’ Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
and each other Investor from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which such Investor is responsible.
The Company agrees to indemnify and hold harmless each Investor from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

12



--------------------------------------------------------------------------------

6.9 Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of the Transaction Documents, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs and disbursements in addition
to any other relief to which such party may be entitled.

6.10 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Investors. Any amendment or waiver so
effected shall be binding upon each holder of any securities purchased under
this Agreement at the time outstanding (including securities into which such
securities have been converted), each future holder of all such securities and
the Company.

6.11 Expenses. Each Investor shall individually bear such Investor’s full costs
and expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement.

6.12 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
any other party under this Agreement shall impair any such right, power or
remedy of such non-defaulting party, nor shall it be construed to be a waiver of
any such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default therefore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this Agreement
or any waiver on the part of any party of any provisions or conditions of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

6.13 Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

6.14 Severability. If any provision of this Agreement is held to be illegal or
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

6.15 California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.

[Remainder of this page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: IDENTIV, INC.

By:  

/s/ Sandra Wallach

Name:   Sandra Wallach Title:   Chief Financial Officer

Address:                                                                      
                                                                              
        INVESTORS: 21 APRIL FUND, LTD.

By:  

/s/ Michael Kellan

Name:   Michael Kellen Title:   Portfolio Manager 21 APRIL FUND, LP.

By:  

/s/ MichaelKellan

Name:   Michael Kellen Title:   Portfolio Manager

IDENTIV, INC.

NOTE AND WARRANT PURCHASE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF INVESTORS

Closing May 5, 2020

 

                                                       

Name and Address

   Principal Amount
of Note      Shares of Common
Stock underlying
Initial Warrant  

21 April Fund, Ltd.

Bank of America Merrill Lynch

F/A/O 21 April Fund, LTD (843-26315D9)

Asset Management Services

222 Broadway, 11th Floor

New York, NY 10038

Attn: William J. Leggio

william.j.leggio@bofa.com

 

with a copy to:

 

Bleichroeder LP

1345 Avenue of the Americas, 47th Fl

New York, NY 10105

Attn: Michael Kellen

212-698-3191

Michael.kellen@bleichroederlp.com;

ag@bleichroederlp.com;

ops@bleichroederlp.com

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Mark Cognetti; Michael Brandt

Email: mcognetti@willkie.com;

mbrandt@willkie.com;

   $ 2,800,000        192,500  



--------------------------------------------------------------------------------

                                                       

21 April Fund, LP

Bank of America Merrill Lynch

F/A/O 21 April Fund, LP (843-25315D0)

Asset Management Services

222 Broadway, 11th Floor

New York, NY 10038

Attn: William J. Leggio

william.j.leggio@bofa.com

 

with a copy to:

 

Bleichroeder LP

1345 Avenue of the Americas, 47th Fl

New York, NY 10105

Attn: Michael Kellen

212-698-3191

Michael.kellen@bleichroederlp.com;

ag@bleichroederlp.com;

ops@bleichroederlp.com

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Mark Cognetti; Michael Brandt

Email: mcognetti@willkie.com;

mbrandt@willkie.com;

   $ 1,200,000        82,500     

 

 

    

 

 

 

Total:

   $ 4,000,000        275,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE PROMISSORY NOTE

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

SECURITY AGREEMENT

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

SUBORDINATION AGREEMENT

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXTENSION WARRANT

 

E-1